WELLIVER, Judge,
concurring in part and dissenting in part.
I concur in the holding that disciplinary action is required.
I dissent as to the discipline recommended. I believe that the public has a right to expect a higher standard of proficiency and competency than that exhibited by the respondent attorney. I do not believe that we can assure the public of a higher standard of legal service by the application of “gentle wrist slapping.” I would order respondent suspended for a period of six months.